Citation Nr: 0700587	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  01-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a skull fracture with 
headaches and vertigo.  

2.  Entitlement to an initial compensable disability 
evaluation for a perforated right eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active duty for training from December 1967 
to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of multi-infarct 
dementia.  

2.  The veteran is assigned the maximum available evaluation 
for a perforated right eardrum.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a skull fracture with headaches and vertigo 
have not been met. 38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Code (DC) 8045 
(2006).

2.  The criteria for a compensable rating for a perforated 
right eardrum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.87, 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a skull fracture, 
currently evaluated as 10 percent disabling under DC 8045, 
brain disease due to trauma.  38 C.F.R. § 4.124a.  Under DC 
8045, a 10 percent rating is warranted for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, DC 8045.  However, no such problems have been found 
by health care providers in this case.  For example, review 
of the evidence reflects that the veteran has a diagnosis of 
headaches linked to head trauma in service.  However, he has 
not been diagnosed with migraine headaches.  The analysis 
above is consistent with the veteran's claim.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  On the other hand, the maximum available 
under DC 8045 is 10 percent for subjective complaints of 
headaches.  A higher than 10 percent rating will not be 
assigned in the absence of a diagnosis of multi-infarct 
dementia.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for 
migraines.  The Board also finds that the analysis under DC 
8045 (brain disease due to trauma), rather than DC 8100 
(migraine), is consistent with the veteran's initial claim 
for headaches.  He has maintained that his headaches are due 
to a skull fracture sustained while in the military.  
Therefore, the Board concludes that DC 8045, and not DC 8100, 
is warranted.  Simply stated, migraines are not indicated in 
this case. 

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under DC 8100 are met.  None of the 
evidence indicates that the headaches are manifested by 
prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code, and "migraine" headaches 
are not indicated.  The veteran denied that his headaches 
were prostrating at VA neurological disorders examinations in 
July 2001, October 2003, and April 2005, providing evidence 
against this claim.  

The veteran also has subjective complaints of vertigo.  Given 
that complaints of headaches and vertigo have been related to 
the veteran's head trauma, the only way he can obtain a 
rating in excess of 10 percent for his headaches and vertigo 
is to show a diagnosis of multi-infarct dementia associated 
with brain trauma.  See 38 C.F.R. § 4.124a, DC 8045.  The 
evidence does not provide a diagnosis of multi-infarct 
dementia.  

The Board finds that the criteria for a higher rating are not 
met, and that the preponderance of the evidence is against 
the appeal to establish entitlement to a higher rating for 
residuals of a skull fracture with headaches and vertigo.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected perforated right eardrum, 
currently assigned a noncompensable evaluation under DC 6211, 
perforation of the tympanic membrane.  38 C.F.R. § 4.87.  The 
maximum available rating for a perforated tympanic membrane 
is a noncompensable evaluation.  The veteran has separate 
ratings for bilateral hearing loss and tinnitus.  Neither of 
these evaluations are before the Board at this time.  As a 
compensable evaluation is not available under DC 6211, the 
appeal must be denied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation for residuals of a skull fracture with headaches 
and vertigo and a compensable rating for a perforated right 
eardrum have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluations should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 10 
percent for residuals of a skull fracture with headaches and 
vertigo and a noncompensable rating for a perforated right 
eardrum.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  As discussed above, 
the Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Additionally, the case was 
remanded by the Board in June 2003 to correct this deficiency 
and a VCAA notice letter was sent to the veteran in June 
2003.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the June 2003 
VCAA notice subsequent follow-up letters otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claims.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the June 2003 and October 2004 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

An initial evaluation greater than 10 percent for residuals 
of a skull fracture with headaches and vertigo is denied.  

An initial compensable evaluation for a perforated right 
eardrum is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


